Fish, C. J.
I am constrained to dissent from the proposition
announced in the second headnote to the opinion of the majority of the court. I understand the rule to be, that, in the absence of a statute to the contrary, permanent alimony will not be awarded a wife when a decree for divorce is rendered against her. 14 Cyc. 767; 2 Am. & Eng. Enc. Law, 118, (3). The provisions of sectiotís 2435, 2462, and 2478 of the-Civil Code, quoted in the opinion, when construed in pari materia, do not, in my opinion, change the rule. If, under the law of this State, a husband is not bound for necessaries furnished his wife if she be living in adultery with another man (Civil Code, § 2478), and if temporary alimony can not be awarded a wife where the separation has been caused solely by adultery on her part (Williams v. Williams, 114 Ga. 772 (40 S. E. 782)), I am unable to understand why the Imsband should be required to support her by the payment of permanent alimony when he procures a divorce from her because of her adultery, or because of her guilt in any other respect authorizing a divorce. Í am authorized by Justice Atkinson to state that he concurs in this dissent.